On behalf of the delegation of Paraguay I should like to congratulate 
Mr. Hollai on his election to conduct the proceedings of the General 
Assembly, an honor that has been conferred upon him because of his 
personal integrity and his well recognized diplomatic experience.
We extend to the Secretary General our best wishes for success in the 
important work before him. We do so not only because of the esteem in 
which we hold him but also because as South Americans we feel 
gratified at his election. We are pleased to see that every day he 
gives clear proof of his skills and his unquestionable dedication to 
his work, as evidenced by his report on the work of the Organization, 
a report that concisely sets forth many creative suggestions at a 
time when, though there has been hesitant progress, efforts are being 
made to achieve survival in peace and dignity.
My delegation fully shares the deep anxiety of the Secretary General, 
who has urgently appealed to us for common sense and effective 
action. We note his hopes and offer him Paraguay's cooperation in his 
noble efforts to implement the Organization's mandate under the 
Charter to avoid the untold sorrow that results from war, to reaffirm 
faith in fundamental human rights and to establish conditions 
conducive to the general progress of all our peoples in a universal 
atmosphere of coexistence based on mutual respect, justice and 
freedom.
Perhaps more than any other year in the life of the Organization, the 
past year has been characterized by continued violence in different 
parts of the world. As the Secretary General has pointed out, we are 
apt to forget with suicidal single mindedness the six years of global 
agony and destruction that preceded the San Francisco Conference, and 
it is true that thus far we have not learned to operate sensibly the 
system of collective security that is the only instrument available 
to us to preserve our generation and succeeding generations from 
total disaster. We are haunted by far justified and healthy fear that 
alerts us and prompts us to understand the dangers that stalk us. 
With all the defects inherent in human endeavor, the Charter remains 
the only valid instrument Car the finding of solutions which, though 
provisional, can defuse the critical situation that confronts us. The 
different conferences on disarmament that have taken place since the 
days of the frustrated League of Nations have not thus far offered 
the Rope of a promising course of action. The so called major Powers 
and those that try to be major Powers bear the tremendous 
responsibility of giving the world an example of wisdom and of real 
and effective respect for life, the most important human right. 
Statements on the principle of the sovereign equality of States are 
meaningless if the destiny of mankind is linked to the interests of 
those who wield atomic power, with all its horrors. Equally 
meaningless are the intentions of promoting the overall well being of 
peoples if vast sums are earmarked to annihilate them, in a vicious 
circle of dissuasion which can last only so long. Moreover, the 
terrorism which is exercised in the internal sphere and exported 
equally criminally beyond their own borders by some Governments is an 
eloquent expression of a state of madness which can be compared only 
to the threat of an atomic holocaust. In spite of the inexplicable 
difficulties involved in the consideration of this topic in the Sixth 
Committee, my delegation would ask that the study of draft 
international instruments aimed at removing the apocalyptic scourge 
of terrorism, such as, for example, the draft Code of Offences 
Against the Peace and Security of Mankind and a draft international 
convention against the recruitment, use, financing and training of 
mercenaries be accelerated. Those and other legal instruments with 
binding force at the international level should, together with The 
Hague, Montreal and Tokyo Conventions, which my country has already 
signed, provide a body of provisions which can counteract that type 
of crime.
A/37/PV.23
Paraguay has heroic experience of wars. My country has itself 
suffered not only the incalculable loss of life of its sons and 
daughters in devastating numbers but also the hardships of foreign 
military occupation and the mutilation of its territorial heritage. 
Thus we repudiate and forcefully condemn the Soviet Union's 
subjugation of the sovereignty of Afghanistan, a country which is 
steadfastly struggling to defend its independence; we repudiate with 
equal force Viet Nam's intervention in Kampuchea; and we cannot fail 
to condemn the brutal genocide carried out against defenseless 
communities in Lebanon. All these and similar events of transitory 
notoriety seem to have the incredible purpose of lulling our 
consciences and anaesthetizing our sensitivities. Faced with this 
negative picture, which causes pessimism, my country welcomes the 
certain positive signs of understanding which have emerged in the 
international political sphere. We express the fervent hope for 
success in the efforts made by the Republic of Korea to bring about 
the unification of the peninsula through direct negotiations with the 
People's Democratic Republic of Korea, and we trust that, under the 
competent guidance of the Secretary General, the efforts which began 
in 1979 will continue. Paraguay has for more than a quarter of a 
century now enjoyed a climate of political, social and economic 
stability based on a system of sound democracy, administered with 
constant dedication to the higher interests of the Republic. In spite 
of the serious general deterioration which has dangerously affected 
the economic and financial situation of the world, my country 
maintains the conditions which make it possible for us to benefit 
from one of the highest growth rates on the continent, a very sound 
external public indebtedness record, a balanced administrative budget 
and a very low level of unemployment which is not in any way a social 
problem. None the less we are fully aware of the need and the 
obligation of the developing counties to remedy, through common 
action, the unacceptable shortcomings of an economic structure which 
affects the prices of our commodities, stimulates disorder in the 
monetary system and stultifies international trade. We have faith in 
the creative capacity of our nation. As far as we Paraguayans are 
concerned President Stroessner stated, at the beginning of his 
outstanding work of leadership that the people is the source of the 
spirit that has made Paraguay's Homeric record possible in the 
history of the nations of the world. The people is the substance that 
nourishes us, that gives us strength to react the summit without fail 
and to raise our flag as a lofty, lasting symbol of our national 
grandeur. My Government, together with those of other nations of the 
Americas, signed a request for the inclusion in the agenda for debate 
at the present session of the General Assembly of an item on the 
question of the Malvinas Islands. In doing so, Paraguay was merely 
endorsing the attitude it had already adopted at the two special 
sessions of the Assembly of the Organization of American States in 
May and June of this year in order to consider the armed conflict 
which broke out in the South Atlantic. Aware of the extreme 
seriousness of the military confrontation, which was then approaching 
our continent, my country joined hi the united action of the nations 
of the Americas to try to avoid the crisis, even though the situation 
resulting from the events that had taken place and from the ongoing 
negotiations aimed at reaching agreement, did not offer much hope of 
a negotiated solution. Now, in the same spirit of friendship towards 
the parties to the armed conflict over the Malvinas and with the same 
sense of responsibility regarding our duties towards the 
international community, the delegation of Paraguay is sponsoring, 
together with other nations of the Americas, a draft resolution to be 
submitted at this session of the General Assembly, with a view to 
achieving a just and honorable solution to the conflict between 
Argentina and the United Kingdom of Great Britain and Northern 
Ireland. It is our fervent hope that the disputes over territorial 
delimitations between Argentina and Chile, Ecuador and Peru and 
Guyana and Venezuela will be resolved in a dignified and intelligent 
way. Throughout the difficult process of institutional consolidation, 
the nations of the Americas without exception found it difficult to 
delimit their respective territories. These difficulties stemmed 
mainly from the confusing administrative legacy received from the 
Spanish Crown in the political sphere in which the colonial Power 
exercised its authority. This is the reason for the armed conflicts 
that have taken place among nations in our continent to resolve their 
disputes. Paraguay, for example, has throughout its history as a 
colonial political entity seen the shrinking of a territory which 
originally included what is now the vast region of the Rio de la 
Plata in addition to a strip of land 200 leagues in extent on the 
Pacific Ocean. Hence, in the sixteenth century my homeland was called 
the Vast Province of the Indies and the ocean adjacent to the present 
coast of Uruguay and Argentina was in the seventeenth century called 
the Paraguayan Sea. I mention this merely to recall that the process 
of delimiting our American republics has in every case been the 
result of an accumulation of circumstances, fortunate or otherwise, 
which, in the final analysis, have been accepted as the rule of 
history, In the light of this, it is difficult for us to imagine that 
a breakdown in diplomatic negotiations aimed at resolving territorial 
conflicts between our countries should give way to the theory of 
Clausewitz and that there should be recourse to armed force. My 
delegation expresses the very fervent hope that the aforementioned 
territorial disputes will be resolved in a strong Americanist spirit, 
which would do honor to the sincere and irreversible desire to build 
together an effective system guaranteeing the future and the well 
being of our peoples. Since I have just recalled the process of 
delimiting the borders of our American countries, it is relevant to 
point out that Paraguay has been reduced to a landlocked country and 
in this respect has every right to lay a claim to the legitimate 
means provided by the international community to countries that are 
deprived of a coastline. There are agreements between my country and 
neighboring countries aimed at facilitating river and road 
transportation for access to the sea. At the present time, the 
Government of Paraguay is considering, on the basis of an already 
developed project, the construction of the facilities needed to join 
its national railway to that of Brazil, making available to us 
another important channel of access to the ocean.
Precisely because it is a land locked country, Paraguay has expressed 
its great interest in overcoming the limitations that stem from that 
condition. Thus, my country participated actively in the various 
conferences on the law of the sea held since 1958 and in the drafting 
of the United Nations Convention on the Law of Sea, which will be 
open to signature countries in Jamaica next December. I should like 
to affirm my country's interest in obtaining through that Convention 
all the facilities for land locked countries provided for therein. In 
addition, situated as it is by geography in the Plata basin, my 
country is conducting a policy of genuine regional integration in 
order to exploit Ally the natural resources that we share with 
Argentina, Bolivia, Brazil and Uruguay. I am pleased to announce to 
the Assembly that, because of this, on 5 November 1982, at the border 
of our countries, the President of Paraguay, General Alfredo 
Stroessner and the President of the Federative Republic of Brazil, 
General Joao Baptista de Oliveira Figueiredo, will meet for the 
formal development of the Itaipu hydroelectric plant, the largest 
hydroelectric complex in the world, which will have an installed 
capacity of 12,600 megawatts and will produce approximately 75 
billion kilowatt hours a year. I wished to conclude my statement with 
an affirmation of what peoples can do when they are inspired by genuine 
cooperation and understanding. President Stroessner has said: Peace 
is the basis of all that makes it possible for us to progress with a 
calm vision of the future; this is reason enough to defend it from 
those who make of war an instrument of domination and of democracy a 
pretext for extinguishing freedom. For the sister nations of America 
and all the nations of our world we hope for days of constructive 
peace. We hope that the pain that has affected the fraternal 
countries of our continent will come to an end. We hope that the 
Americas will be a powerful and respected force in the international 
sphere, with a sense of life that does honor to the ideal of 
independence and freedom, a flame kindled by Jose Gaspar Rodriguez de 
Francia and Francisco Solano Lopez, Bolivar, Marti, Juarez, Jose 
Bonifacio, San Martin and so many other eminent individuals who gave 
our nations a lasting example of human dignity.
